Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This office action is responsive to amendment submitted on 12/23/2020. Claims 1, 9 and amended. Claims 1-14 are pending. Claims 15-24 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 7, 9-11and 13 are rejected under 35 U.S.C. 102(a)(2) as being  by  anticipated by  Arquero et al. U.S. patent Pub. No. 2020/0099636 (referred to hereafter as Arquero).
	As to claim 1, Arquero teaches a method for processing network traffic data units, the method comprising: 
	generating a first network traffic data unit comprising an indication that the first network traffic unit should be delayed for a time before re-transmission to a client device (see at least abstract, paragraphs 0003,0004 and claim 1, Arquero discloses an email is generated and  delayed delivery); 
	 transmitting the first network traffic data unit to a first edge device, wherein the first edge device is configured to facilitate transmission of network traffic between the client device and network(see at least paragraph 0048, sender server "edge server" receives an email to be transmitted to a recipient);
	 storing the first network traffic data unit in the first edge device for the time before re- transmission (see at least paragraph 0048, the email is delayed at the sender server "edge server" before transmission) ; and 
	transmitting, by the first edge device, the first network traffic data unit to the client device after the time (see at least paragraph 0048 and claim 1, sending an email from sender server "edge server" to a recipient).



	As to claim 3, Arquero teaches the method of claim 1, further comprising: prior to generating the first network traffic data unit: receiving, at a data processing device, a received network traffic data unit; processing, by the data processing device, the received network traffic data unit to determine an action to perform; and performing, by the data processing device, the action (see at least paragraph 0048, an email is received and delayed before transmission).
	As to claim 4, Arquero teaches the method of claim 3, wherein the indication is a presentation timestamp, and wherein the method further comprises: 
	generating, after performing the action, a second network traffic data unit comprising the presentation timestamp; and transmitting the second network traffic data unit to a second edge device (see at least paragraph 0048, delayed conditional email is delivered to recipient server) .
	As to claim 5, Arquero teaches the method of claim 4, wherein the presentation timestamp comprises a future time (see at least paragraph 0057, the email is accessed and viewed at a later time).

	As to claim 7, Arquero teaches the method of claim 4, further comprising:
	 receiving the first network traffic data unit at the first edge device (see at least paragraph 0048); 
	making a first determination that the first network traffic data unit comprises the presentation timestamp (see at least paragraph 0046, determining delayed delivery  "presentation timestamp"  of an email);
	 storing, based on the first determination, the first network traffic data unit in storage (see at least paragraph 0046, identify and store the  classified and delayed email until satisfaction condition is met); 
	making a second determination that a time indicated by the presentation timestamp has been reached (see at least 0046, inserting email into transmission queue); and
	 based on the second determination, transmitting the first network traffic data unit to the client device (see at least paragraph 0046, transmitting the email to a recipient).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arquero further in view of Bachet et al. U.S. Patent Pub. No. 2009/0300673 (referred to hereafter as Bachet).

As to claim 6, Arquero teaches the method of claim 5. Arquero does not explicitly teach a network latency value. However, Bachet teaches a system for distribution of video content among subscribers. Furthermore, teaches to avoid millions of the serving peers trying to make the notifications to the guide server at once, the serving peers preferably wait a random period of time before contacting the guide server 30. The random delay typically depends on whether the notification is being sent at the beginning or end of the recording broadcast of the content item. Examples of the random delay ranges are shown in Table 14. (See paragraphs 0328 and 0344).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Bachet with those of Arquero to make the system more effective by randomly accessing or sending data content at different times. Thus, the probability of random access failure and access .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arquero and further in view of Frink, U.S. Patent Pub. No. 2010/0218231 (referred to hereafter as Frink.

As to claim 8, Arquero teaches the method of claim 4. Arquero does not explicitly teach, wherein the presentation timestamp comprises a random delay factor. However, Frink teaches a method for determining a value associated with each of the first transmission delay parameter and the second transmission delay parameter by adding a predetermined incremental value to a previously determined transmission delay parameter (see at least paragraph 0029 and claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Frink with those of Arquero to make the system more efficient by adjusting the size of the data queue to control the number of I/O requests so that the quality of service fairness and efficient utilization of storage array is achieved.

Claims 9-14 do not teach anything above and beyond the limitations of claims 1-9 and are rejected under similar reasons.


Response to Arguments
Applicant’s arguments with respect to claim(s) ave been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/Primary Examiner, Art Unit 2457